United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-4073
                                     ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * Northern District of Iowa.
Roberto Carlos Navarette-Benitez,      *
                                       *      [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                              Submitted: November 4, 2007
                                 Filed: December 12, 2007
                                  ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Roberto Navarette-Benitez (Navarette-Benitez) appeals the concurrent 86-
month prison sentences the district court1 imposed upon him after Navarette-Benitez
pled guilty to (1) knowingly transporting illegal aliens for commercial advantage and
private gain, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii), and (2) reentering the United
States after having been deported, in violation of 8 U.S.C. § 1326(a). Navarette-
Benitez’s counsel moved to withdraw and filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing the district court erred in considering Navarette-Benitez’s

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
prior convictions, for which he had already been punished, to assess a sentencing
enhancement and calculate his criminal history.

       We conclude Navarette-Benitez waived any challenges to the district court’s
Guidelines calculations when he withdrew his objections to the presentence report at
the sentencing hearing. See United States v. Thompson, 289 F.3d 524, 526-27 (8th
Cir. 2002) (declining to review the district court’s findings related to sentencing
enhancement, drug quantity, and criminal history, even for plain error, where
defendant’s counsel withdrew any objections to the PSR at the sentencing hearing and
asked for a sentence at the low end of the Guidelines range). To the extent counsel’s
brief may be construed as asserting a double jeopardy claim that was not waived at the
sentencing hearing, we reject this claim. See United States v. Thomas, 930 F.2d 12,
13-14 (8th Cir. 1991) (stating the use of prior crimes to enhance a sentence does not
violate the Double Jeopardy Clause).

       We further conclude Navarette-Benitez’s advisory Guidelines imprisonment
range was correctly determined by the district court, and his within-Guidelines-range
sentence is not unreasonable because nothing in the record suggests the court
overlooked a relevant factor, gave significant weight to an improper factor, or made
a clear error of judgment in weighing appropriate factors. See Rita v. United States,
127 S. Ct. 2456, 2462-68 (2007) (allowing appellate presumption of reasonableness
for within-Guidelines-range sentences); United States v. Denton, 434 F.3d 1104, 1113
(8th Cir. 2006) (ruling a within-Guidelines-range sentence is presumptively
reasonable); United States v. Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005) (listing
factors to be considered when reviewing a sentence for reasonableness). After
reviewing the record independently under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues.

      We grant counsel leave to withdraw, and we affirm.
                     ______________________________

                                         -2-